DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 is objected to because of the following informalities:  
Regarding Claim 5, the limitation of “the sintered probe body probe body” appears it should be “the sintered probe body” or language similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5-7, the limitation of “the sintered probe body” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP06300729, Machine translation) in view of Eberheim (US Pub No. 2011/0309848) 
	Regarding Claim 1, Yamaguchi et al. teaches a method of manufacturing an electrochemical probe [Industrial application section, bottom of page, page 2 of 14 of translated document, the entire document is 37 pages, there are 14 page of the translated document], comprising: producing a green probe body [The formation of the electrode is made by molding, page 7 of 14, bottom of page, the compression molding provides a green body, lines 40-50] of an electrically insulating ceramic [page 7 of 14, bottom of page, compression molding of a powder ceramic, lines 40-50], 
	the probe body having: a first end and a second end [Fig. 14, the first end is toward bottom of page, and second end is towards the top of page] ; an axis of symmetry extending from the first end to the second end [Fig. 14]; at least two cavities disposed in an end face of the second end [See area of the 71, 72, 73, page 10 of 14, Example 7, Fig. 14, bottom of page], 
	at least two through-holes extending through the probe body from the first end to the second end and communicating with a respective cavity at the second end [See area of 71, 72, 73, page 10 of 14, Example 7, Fig. 14, bottom of page]; 
	providing at least two electrodes [3, 4, Fig. 14, page 10 of 14, bottom of page, see examples section] embodied of an electrically conducting material [bottom of page 10 of 14, Pt and Ag, and bottom of page 6 of 14, see examples section].
	providing at least two connection elements [71, 72, and 73, Fig. 14, page 10 of 14 bottom of page] embodied of the electrically conducting material [Fig. 14], wherein each connection element is embodied to extend from the first end to the second end of the probe body through one of the at least two through-holes, and each connection element is electrically connected with one of the at least two electrodes [Fig. 14]; 
	pressing each electrode with its connected connection element into the probe body by pressing the electrode into one of the at least two cavities and pressing the connection element into the corresponding through-hole such that the connection element extends through the probe body to the first end and an outer surface of the electrode is flush with the end face of the second end of the probe body [Fig. 14, bottom of page 10 of 14, and further teaching on page 7 of 14 bottom of page regarding compressing molding, lines 40-50]; 
	Yamaguchi et al. is silent on sintering together the green probe body, the at least two electrodes, and the at least two connection elements, 
	wherein the sintering produces a material bonding between the electrodes  and the probe body making a gap-free material transition between each electrode and the probe body,
	wherein each of the at least two cavities is between 10 micrometers (um) and 3 millimeters (mm) deep;  wherein each electrode is between 10 um and 3 mm thick; 
	wherein a thermal coefficient of expansion of the electrically insulating ceramic and a thermal coefficient of expansion of the electrically conductive material differ by not more than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                            
                                
                                    K
                                
                                
                                    -
                                    1
                                
                            
                        
                    .	Eberheim et al. discloses a probe comprising a platinum electrode with and aluminum oxide ceramic [0013]. The probe body and the electrode are provided a sintering thermal treatment after molding [0037-0038] used to provide a gap free seal [0010]. Furthermore, Eberheim et al. teaches a probe body made of a ceramic such aluminum oxide, chromium oxide, titanium oxide, and tialite [0012] made by molding [0008].
	Since Yamaguchi et al. teaches the probe body can comprise a ceramic, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the material of Eberheim et al. in the probe body of Yamaguchi et al. as it is merely the selection of known ceramics in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since Yamaguchi et al. is concerned about suppressing a gap between the electrode and the probe body [page 6 of 14, top of page, lines 5-10], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the step of the sintering thermal treatment of Eberheim et al. after the molding of Yamaguchi et al. in order to provide a gap free seal between the electrode and probe body [0010].
	Within the combination above, the insulating ceramic and conductive material of Yamaguchi et al. are the same as in the claim limitations; therefore, it is the view of the examiner, based on the teaching of modified Yamaguchi et al., has a reasonable basis to believe that the claimed “wherein a thermal coefficient of expansion of the electrically insulating ceramic and a thermal coefficient of expansion of the electrically conductive material differ by not more than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                            
                                
                                    K
                                
                                
                                    -
                                    1
                                
                            
                        
                    .” is inherently possessed by the ceramic and electrically conductive material of modified Yamaguchi et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the dimensions of the probe cavities and electrodes , with said construction cost and operating efficiency both changing as the dimensions of the probe cavities and electrodes are changed, the precise dimensions of the probe cavities and electrodes  would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein each of the at least two cavities is between 10 micrometers (um) and 3 millimeters (mm) deep;  wherein each electrode is between 10 um and 3 mm thick;” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the dimensions of the probe cavities and electrodes in the apparatus of modified Yamaguchi et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 2, within the combination above, modified Yamaguchi et al. teaches is silent on  the electrically insulating ceramic is one of: a zirconium oxide (ZrO2) ceramic, an aluminum oxide (Al203) ceramic, a chromium oxide (Cr2O3) ceramic, a titanium dioxide (TiO2) ceramic, and a tialite ceramic.
	Eberheim et al. teaches a probe body made of a ceramic such aluminum oxide, chromium oxide, titanium oxide, and tialite [0012] made by molding [0008].
	Since Yamaguchi et al. teaches the probe body can comprise a ceramic, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the material of Eberheim et al. in the probe body of Yamaguchi et al. as it is merely the selection of known ceramics in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 3, within the combination above, modified Yamaguchi et al. teaches wherein the electrically conductive material is one of: electrically conductive ceramic, electrically conductive enamel, platinum, titanium, and stainless steel [bottom of page 10 of 14, Pt].
	Regarding Claim 5, within the combination above, modified Yamaguchi et al. teaches within the combination above, modified Yamaguchi et al. is silent on further comprising: joining a metal process connection to the sintered probe body probe body with an adhesive [page 3 of 14, middle of page, see rejection of claim 1, the combination provides a sintering step after the molding, to provide a probe with a gap free seal].
	Regarding Claim 7, within the combination above, modified Yamaguchi et al. teaches further comprising: machining and polishing the second end face of the sintered probe body and the at least two electrodes to remove any surface roughness [page 7 of 14, middle of page, lines 35-45]
	Regarding Claim 8, within the combination above, modified Yamaguchi et al. teaches wherein the green probe body further has process connection embodied of the same electrically insulating ceramic as the probe body such that the probe body and the process connection form a single molded part [See rejection of claim 1, the combination provides a sintering step after the molding, to provide a probe with a gap free seal]
	Regarding Claim 9,  Yamaguchi et al. teaches a method of manufacturing an electrochemical probe [Industrial application section, bottom of page, page 2 of 14 of translated document, the entire document is 37 pages, there are 14 page of the translated document], comprising: producing a green probe body [The formation of the electrode is made by molding, page 7 of 14, bottom of page, the compression molding provides a green body, lines 40-50] of an electrically insulating ceramic [page 7 of 14, bottom of page, compression molding of a powder ceramic, lines 40-50], 
	the probe body having: a first end and a second end [Fig. 14, the first end is toward bottom of page, and second end is towards the top of page]; an axis of symmetry extending from the first end to the second end [Fig. 14]; at least two cavities disposed in an end face of the second end [See area of the 71, 72, 73, page 10 of 14, Example 7, Fig. 14, bottom of page], 
	at least two through-holes extending through the probe body from the first end to the second end and communicating with a respective cavity at the second end [See area of 71, 72, 73, page 10 of 14, Example 7, Fig. 14, bottom of page]; 
	providing at least two connection elements embodied of an electrically conducting material [71, 72, and 73, Fig. 14, page 10 of 14 bottom of page], wherein each connection element is embodied to extend from the first end to the second end of the probe body through one of the at least two through-holes [Fig. 14]; 
	pressing each connection element into the probe body [Fig. 14, bottom of page 10 of 14, and further teaching on page 7 of 14 bottom of page regarding compressing molding, lines 40-50];
	forming at least two electrodes [3, 4, Fig. 14, page 10 of 14, bottom of page, see examples section], wherein each electrode is formed by deposition of a conductive metal into one of the at least two cavities [Fig. 14, bottom of page 10 of 14] , wherein each electrode makes electrical contact with a respective connection element [fig. 14], 
	and wherein each electrode has an outer surface flush with the end face of the second end of the probe body [Fig. 14]; and
	Yamaguchi et al. is silent on sintering together the green probe body, the at least two electrodes, and the at least two connection elements, 
	wherein the sintering produces a material bonding between the electrodes  and the probe body making a gap-free material transition between each electrode and the probe body,
	wherein each of the at least two cavities is between 10 micrometers (um) and 3 millimeters (mm) deep;  wherein each electrode is between 10 um and 3 mm thick; 
	wherein a thermal coefficient of expansion of the electrically insulating ceramic and a thermal coefficient of expansion of the electrically conductive material differ by not more than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                            
                                
                                    K
                                
                                
                                    -
                                    1
                                
                            
                        
                    
	Eberheim et al. discloses a probe comprising a platinum electrode with and aluminum oxide ceramic [0013]. The probe body and the electrode are provided a sintering thermal treatment after molding [0037-0038] used to provide a gap free seal [0010]. Furthermore, Eberheim et al. teaches a probe body made of a ceramic such aluminum oxide, chromium oxide, titanium oxide, and tialite [0012] made by molding [0008].
	
	Since Yamaguchi et al. teaches the probe body can comprise a ceramic, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the material of Eberheim et al. in the probe body of Yamaguchi et al. as it is merely the selection of known ceramics in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since Yamaguchi et al. is concerned about suppressing a gap between the electrode and the probe body [page 6 of 14, top of page, lines 5-10], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the step of the sintering thermal treatment of Eberheim et al. after the molding of Yamaguchi et al. in order to provide a gap free seal between the electrode and probe body [0010].
	Within the combination above, the insulating ceramic and conductive material of Yamaguchi et al. are the same as in the claim limitations; therefore, it is the view of the examiner, based on the teaching of modified Yamaguchi et al., has a reasonable basis to believe that the claimed “wherein a thermal coefficient of expansion of the electrically insulating ceramic and a thermal coefficient of expansion of the electrically conductive material differ by not more than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                            
                                
                                    K
                                
                                
                                    -
                                    1
                                
                            
                        
                    .” is inherently possessed by the ceramic and electrically conductive material of modified Yamaguchi et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the dimensions of the probe cavities and electrodes , with said construction cost and operating efficiency both changing as the dimensions of the probe cavities and electrodes are changed, the precise dimensions of the probe cavities and electrodes  would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein each of the at least two cavities is between 10 micrometers (um) and 3 millimeters (mm) deep;  wherein each electrode is between 10 um and 3 mm thick;” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the dimensions of the probe cavities and electrodes in the apparatus of modified Yamaguchi et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding claim 10, within the combination above, modified Yamaguchi et al. teaches wherein the deposition of the conductive metal is formed by one of: a vapor deposition of metals [page 10 of 14, bottom of page, example 7, fig. 14]
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP06300729) in view of Eberheim (US Pub No. 2011/0309848) as applied above in addressing claim 1, in further view of Fergus (TMS (The Minerals, Metals & Materials Society), 2011)
	Regarding Claim 4, within the combination above, modified Yamaguchi et al. teaches wherein the electrically conductive material is platinum [see rejection above] and silent on the electrically insulating ceramic is zirconium oxide ceramic stabilized with magnesium (ZrO2Mg0O).
	Fergus et al. discloses sensors which utilize a sensor made of zirconia with is doped with Mg [Page 19]. Since modified Yamaguchi et al. teaches a probe body made of a ceramic, it would have been obvious to one of ordinary skill in the art before the filing of the invention to include the ZrO doped with Mg of Fergus as the probe body of modified Yamaguchi et al. in order to provide improved thermal shock resistance [page 19, second to last paragraph].
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Yamaguchi (JP06300729), Eberheim (US Pub No. 2011/0309848), Stock (US Pub No. 2014/0061043), and Tamura (US Pat No. 4338174) are the closest prior art.
	Yamaguchi et al. teaches a method of manufacturing an electrochemical probe [Industrial application section, bottom of page, page 2 of 14 of translated document, the entire document is 37 pages, there are 14 page of the translated document], comprising: producing a green probe body [The formation of the electrode is made by molding, page 7 of 14, bottom of page, the compression molding provides a green body, lines 40-50] of an electrically insulating ceramic [page 7 of 14, bottom of page, compression molding of a powder ceramic, lines 40-50],
	Eberheim et al. discloses a probe comprising a platinum electrode with and aluminum oxide ceramic [0013]. The probe body and the electrode are provided a sintering thermal treatment after molding [0037-0038] used to provide a gap free seal [0010]. Furthermore, Eberheim et al. teaches a probe body made of a ceramic such aluminum oxide, chromium oxide, titanium oxide, and tialite [0012] made by molding [0008].
	Stock et al. teaches a temperature sensor which can be attached with a thermally conductive adhesive [0027]
	Tamura et al. teaches a temperature sensor used as a temperature compensation means in sensors [C3 ln 40-50].
	Modified Yamaguchi et al. teaches  the structural limitations of the claim but does not disclose the limitations of “ wherein the probe body includes a cavity accessible from the first end of the probe body, the method further comprising: inserting a temperature sensor into the cavity of the sintered probe body; and joining the temperature sensor to the sintered probe body in the cavity with a thermally conductive adhesive.”
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein the probe body includes a cavity accessible from the first end of the probe body, the method further comprising: inserting a temperature sensor into the cavity of the sintered probe body; and joining the temperature sensor to the sintered probe body in the cavity with a thermally conductive adhesive.”
Therefore; claim 1 is allowed once claim limitations from claim 6 are incorporated into claim 1, and claim objections and claim rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726